Citation Nr: 1610944	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to December 1971.

This matter is on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

In September 2014, the Board remanded this case for further development and it is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I hearing, bilaterally; however, it presents such an exceptional or unusual disability picture with occupational impairment as to render impractical the application of regular schedular standards.


CONCLUSION OF LAW

Criteria for an initial 30 percent disability rating, but no higher, for bilateral hearing loss on an extraschedular basis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 3.321(b)(1), 4.86, Diagnostic Code (DC) 6100 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

In this case, the Veteran has claimed that his service-connected bilateral hearing loss is more severe than his current evaluation and warrants an initial compensable evaluation.

Turning to the merits of the claim, VA treatment records include a February 2011 audiology consultation report which shows that the Veteran had difficulty understanding conversation in the presence of background noise.  He experienced problems in his work environment due to problems understanding his customers.  He also experienced soft high frequency tinnitus.  Word recognition scores were 100% in the right ear and 96% in the left ear.  Pure tone results revealed hearing thresholds within normal limits at 250Hz through 2000Hz with a moderate to moderately-severe sensorineural hearing loss at 3000 Hz to 8000 Hz, bilaterally.  Binaural hearing aids were recommended.

On May 2011 VA audiology examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 20, 30, 50 and 50 decibels, for an average of 38 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 30, 45 and 55 decibels, for an average of 38 decibels.  The CNC word list speech recognition score revealed 94 percent bilaterally.  Tinnitus was noted to be a symptom associated with hearing loss. 

The examiner opined that the Veteran's disability had significant effects on his occupation due to difficulty hearing.  

Applying the puretone threshold averages of 38 for the right and left ear, these values to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

In his June 2012 substantive appeal, the Veteran stated that he could hear voices in a quiet room, but was unable to distinguish voices with background noise.  He stated that he was fitted with hearing aids which helped him hear direct conversations with no more than two people in his barbershop.  However, he had trouble hearing children and higher-pitched voices.  He was able to better understand people during face-to-face communication.

Pursuant to the Board's September 2014 remand, on January 2015 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 20, 25, 55, and 60 decibels, for an average of 40 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 25, 50 and 65 decibels, for an average of 40 decibels.  The CNC word list speech recognition score revealed 96% in the right ear and 92% in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

The examiner opined that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  Specifically, the Veteran reported difficulty hearing small children and understanding people.  With regard to tinnitus, the examiner opined that it did not impact the ordinary conditions of daily life, including the ability to work. 

Applying the puretone threshold averages of 40 for the right and left ear, these values to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

In a June 2015 statement in support of claim, the Veteran disagreed with statements made in the June 2015 Supplemental Statement of the Case regarding the severity of his bilateral hearing loss disability.  He agreed that his hearing aids helped him hear direct conversations, but did not work as well in groups of people.  He explained that while there was some improvement in word recognition with the hearing aids, he explained that his place of business was rarely in a state of silence in which he could hear a direct conversation.  Conversations with his customers were normally conducted in an environment with several sources of background noise.  Therefore, it was nearly impossible to conduct a satisfactory conversation with his customers.  He believed that he may have lost customers due to an inability to hear them.

Based on these findings the Board finds that the manifestations of the Veteran's bilateral hearing loss disability are more consistent with an initial noncompensable scheduler rating.  Even considering the worst puretone threshold averages and speech discrimination scores, the Veteran's results do not provide a basis for an initial compensable evaluation. 
The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  On May 2011 and January 2015 VA examination, the Veteran indicated that he had difficulty understanding conversation in various listening environments.

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran as well as statements made to VA examiners attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

While the Board understands the Veteran's central concern that his bilateral hearing loss disability has negatively impacted his quality of life and that he has difficulty hearing in social situations (i.e., in crowds, while watching television), it is important for Veteran to also understand that without some problems associated with his bilateral hearing loss disability there would be no basis for the current evaluation.

Findings made on May 2011 and January 2015 VA examination do not support the assignment of an initial compensable schedular disability rating.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet even higher evaluations under the rating criteria.  For reasons cited above, the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss disability.  It is important for the Veteran to understand that the problems he has cited have not been ignored, but are the basis for the current rating.  
However, with regard to whether the Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the Veteran testified that his work as a barber placed him in a unique position, in that the loss of hearing plays a pivotal role in the performance of his occupation.  Veterans may receive extraschedular consideration under 38 C.F.R. § 3.321(b) when it is found that the case presents an exceptional or unusual disability picture, such as marked interference with employment.  When such circumstances arise, the Board is required to submit the claim to the Director, Compensation and Pension Service, for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Pursuant to the Board's remand, in a February 2015 decision from the Appeals Management Center, a Decision Review Officer (DRO) indicated that she reviewed the claims file, including the STRs, VA treatment records, May 2011 and January 2015 VA examination reports, and June 2013 hearing transcript.

Considering the Veteran's credible subjective complaints and objective evidence of record, the DRO opined that there is no medical evidence of increased absence from work or for hospitalization for the Veteran's hearing loss.  The DRO also found no evidence that the disability picture rendered the rating schedule impractical.  Finally, the DRO opined that the evidentiary record, when considering the totality of the evidence, does not support the criteria for an extra-schedular rating for bilateral hearing loss.  Therefore, entitlement to an initial compensable evaluation for bilateral hearing loss is not warranted.

In a June 2015 opinion, the Director of Compensation Service determined that a comparison between the February 2011 and January 2015 VA audiology test results revealed no significant increase in the audio puretone threshold results, based on the evidence as presented in the February 2015 Administrative Decision.  The Director opined that the record presents no evidence of an exceptional or unusual disability picture such as marked interference with employment of frequent periods of hospitalization that would render the current rating schedule criteria inadequate.  The current evaluation adequately addresses the current service-connected bilateral hearing loss condition.  Therefore, entitlement to an (initial) compensable evaluation for the service-connected bilateral hearing loss disability is denied.

The Board disagrees.
In a recent decision, the United States Court of Appeals for Veterans Claims (Court) considered whether the Board has the authority to review a decision by the Director of Compensation Service (Director) that awards an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1).  See, e.g., Kuppamala v. McDonald, No.14-2449 (U.S. Vet. App. 2015).

In Kuppamala, the Court held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

Considering the question of whether the Board has the requisite experience to assign an extraschedular rating, the Court noted that the Board considers the average impairment in earning capacity in every decision involving the rating schedule.  Although "average impairment in earning capacity is not a clearly defined standard," the fact that "average impairment in earning capacity" forms the basis for the entire rating schedule, and simultaneously serves as a limiting principle on the Secretary's discretion in § 3.321(b), is sufficient to establish a "judicially manageable standard."  The Court did not, at this time, provide the Board with further guidance as to how such ratings should be determined, other than noting that frequently, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under Diagnostic Code 9411, the Board goes beyond mere mechanical application of the rating schedule.

After a thorough review of the evidence, the Board finds that an extraschedular rating of 30 percent, but not higher, is warranted for the Veteran's bilateral hearing loss disability.  Essentially, the Board has awarded a 30 percent disability rating takes into consideration the problems the Veteran uniquely has with this disability.  In doing so, the Board has considered that while the an initial compensable disability rating for bilateral hearing loss is not warranted, the Veteran's bilateral hearing loss disability does have an exceptionally disabling effect particularly on his abilities as a barber to effectively communicate with and retain some of his customers, causing a 30 percent reduction in the Veteran's ability to function.  This disabling effect, in turn, has impaired the Veteran's ability to communicate with his customers.

The Board finds an extraschedular rating in excess of 30 percent is not warranted at this time.  Although the Veteran's bilateral hearing loss has impaired the Veteran's ability to communicate with his customers, the evidence does not establish the Veteran's service-connected bilateral hearing loss alone has resulted in an impairment of more than 30 percent total of the Veteran's average earning capacity.  There is no objective evidence of a monetary amount of a loss of profits due to his bilateral hearing loss disability.  

In this regard, it is important for the Veteran to understand that a 30% evaluation is a highly significant disability evaluation, indicating, very generally, a 30% reduction in the ability of the Veteran's industrial adaptability due to his bilateral hearing loss disability.  It is only in taking into consideration the Veteran's complaints and concerns that the Board was able to come to this finding, overturning the finding of the VA Director of the Compensation and Pension Service and taking the Veteran's rating outside the normal schedular criteria.  In this regard, the Board has attempted to provide the Veteran an evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability that takes into consideration his problems, as he has stated them, at the hearing before the undersigned.

Finally, as noted in the December 2015 Appellant's Post-Remand Brief, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran, through his representative, asked the Board to provide a discussion of the Veteran's multiple service-connected disabilities on his complete disability picture, including a discussion regarding the effect of tinnitus on his disability picture.

However, in this case, the evidence reflects that the Veteran's bilateral hearing loss alone, and not the combined effects of his hearing loss disability and tinnitus, has caused a marked interference with employment.  In this regard, the January 2015 VA examiner opined that the Veteran's tinnitus did not impact his ability to work.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has testified that he continues to work as a barber.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected bilateral hearing loss disability.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in April 2011, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected bilateral hearing loss disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the written assertions of the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative, the VLJ asked relevant questions concerning the current severity of his service-connected bilateral hearing loss disability.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

Next, relevant VA examinations were obtained in May 2011 and January 2015, pursuant to the Board's September 2014 remand.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his bilateral hearing loss disability.

Finally, in September 2014 the Board remanded this matter for additional development, including consideration by the Director of Compensation Service of whether an extraschedular rating was warranted.  Since that time, the Director of Compensation Service considered the matter and issued a June 2015 opinion. 

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

An extraschedular evaluation of 30 percent, but no higher, for bilateral hearing loss, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


